Citation Nr: 1215409	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to June 1973, and from August 1979 to November 1979.  The Veteran also had active and inactive duty for training in the National Guard and Reserves between June 1973 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in November 2011.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's bilateral defective hearing and tinnitus were at least as likely as not causally related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in November 2011.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Defective Hearing

The Veteran contends that his current hearing loss and tinnitus were caused by exposure to acoustic trauma from various duty assignments during service, including from engine noise on gunboats during his first period of active service and from cannon fire when he was an officer for a field artillery training unit in 1980/81.  

Initially, it should be noted that the Veteran had a lengthy association with the military between 1969 and 1998, with most of his service in the Army Reserves.  The Veteran had active service in the Navy from June 1969 to June 1973, and active service in the Army National Guard from August 1979 to November 1979; the Veteran served the latter period as a commissioned officer.  The service records include several audiological examinations as detailed below.  Other than the audiological examination reports, the service record are completely silent for any relevant entries.  

The audiological findings at service enlistment in January 1969 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
-
0
LEFT
10
5
5
-
0

September 1971 service "Jump" examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
5
5

June 1973 service separation examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
20
LEFT
25
20
30
20
25

February 1979 pre-commissioned officer's examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
5
5
5
5
5

The audiological findings on the Veteran's Army National Guard service examinations were as follows:  


March 1982:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
20
20
20
20

April 1985:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
35
LEFT
10
15
20
20
15

May 1989:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
40
-
40
LEFT
40
25
25
-
25

May 1992:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
45
LEFT
10
15
20
25
30






March 1997:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
55
LEFT
20
20
20
25
30

On VA audiological examination in March 2011, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  In addition to his history of noise exposure in service, the Veteran reported that he worked as a police officer from 1973 to 1981, as an engineer for Grumman Aerospace from 1981 to 1989, and as a site manager for Osan Atomic Company from 1997 to 1998.  He was a helicopter pilot for a private company from 1997 to 1998, and has been a manager over sport aviation at the FAA from 1998 to the present.  On examination, audiological findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
60
65
LEFT
20
25
30
50
60

The diagnoses included sensorineural hearing loss, bilaterally.  The examiner indicated that, based on the total evidence of record, there was no permanent significant threshold shift in the Veteran's left ear even at the end of his Army Reserve service, and only a mild to moderate drop in the right ear at 3000 and 4000 hertz, and only at 4000 hertz do the findings meet the criteria for hearing disability for VA purposes.  The examiner noted that the Veteran had a lot of non-military noise exposure as a policeman and in his civilian employment, and opined that it was less likely than not that the current threshold values and tinnitus were related to acoustic trauma in service.  

The Court has held, "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirement for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Although the findings at separation did not meet the criteria for a hearing loss disability for VA purposes at that time, there was a significant threshold shift indicative of "some hearing loss" when compared to his enlistment examination.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the evidence showed that the Veteran's hearing acuity was within normal limits at the time that he was accepted for his initial period of active service in 1969, and that there was an increase at all threshold levels commensurate with a hearing loss as defined in Hensley at the time of his discharge examination in 1973.  Although the audiometric findings on a pre-commissioned officer examination in February 1979 did not reflect a hearing loss under Hensley, all subsequent reserve examinations showed a significant permanent shift at all thresholds when compared to the Veteran's enlistment examination in 1969, and reflect a hearing disability in the right ear since at least 1985, and in the left ear since 1989.  Furthermore, the audiological findings from VA examination in March 2011, showed that the Veteran has a hearing loss for VA purposes at present.  

The Board notes that while the VA audiologist in March 2011 indicated that there was not a permanent shift in the audiometric findings for a hearing loss under the VA criteria, she did not offer any analysis of those changes under Hensley.  According, the Board finds that the VA opinion is of little probative value in resolving the issue on appeal.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board is cognizant of the Veteran's long history of noise exposure in his civilian occupations after service.  However, given the permanent threshold shifts at nearly all frequencies during the Veteran's initial period of service, and the nature of his duty assignments during his active service, the Board finds that the totality of the evidence is in relative equipoise as to the etiology of his current hearing loss.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral defective hearing is warranted.  

Tinnitus

The Veteran testified that his tinnitus began during his first period of service in the Navy and that it has gradually worsened over the years.  He testified that he did not report the ringing because it was present all the time, and that was normal for him.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In this case, the Veteran is competent to relate his history of tinnitus since service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Further, the Board finds that his explanation for not reporting his tinnitus was reasonable.  The Board is cognizant that while the VA audiologist opined that the Veteran's tinnitus was not related to acoustic trauma in service, she did not offer any opinion as to its etiology.  It is presumably not possible at this point to determine to what extent the Veteran's tinnitus may be attributed to noise exposure in service versus some other etiology including what appears to be significant occupational noise exposure.  That leaves some doubt as to whether it is more likely due to service or more likely due to some other cause.  

In view of the Veteran's testimony and the subjective nature of tinnitus, and in light of the reasonable doubt raised in the record, the Board concludes that the Veteran's tinnitus is of service origin.  


ORDER

Service connection for bilateral defective hearing is granted.  

Service connection for tinnitus is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


